Title: From Thomas Jefferson to Abigail Adams, 30 August 1787
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Aug. 30. 1787.

I have omitted writing sooner to you in expectation that Colo. Smith would have taken this in his route: but receiving now information from him that he embarks from Lisbon, I avail myself of the opportunity by Mr. Payne of thanking you for the disbursements you were so kind as to make for my daughter in London, and of stating to you our accounts as follows.



£  s  d


Disbursements of Mrs. Adams as summed up in her state of them
10 - 15 - 8


Error in addition to her prejudice
1 - 0 - 6



11–16 - 2


Cash paid by Petit to Mrs. Adams, viz. 6. Louis d’ors @ 19/6
5 - 17  


Paid by do. for black lace 75.₶ which at the same exchange is
3 - 1  


Do. for 2. doz. pr. gloves 37₶ - 12s
1 - 10 - 6


Balance due to Mrs. Adams
1 - 7 - 8



11 - 16 - 2


which balance I will beg the favor of Colo. Smith to pay you, and to debit me with.I am afraid, by the American papers, that the disturbances in Massachusets are not yet at an end. Mr. Rucker, who is arrived here, gives me a terrible account of the luxury of our ladies in the article of dress. He sais that they begin to be sensible of the excess of it themselves, and to think a reformation  necessary. That proposed is the adoption of a national dress. I fear however they have not resolution enough for this. I rejoice in the character of the lady who accompanies the Count de Moustier to America, and who is calculated to reform these excesses as far as her example can have weight. Simple beyond example in her dress, tho neat, hating parade and etiquette, affable, engaging, placid, and withal beautiful, I cannot help hoping a good effect from her example. She is the Marquise de Brehan, sister in law to the Count de Moustier, who goes partly on account of a feeble health, but principally for the education of her son (of 17. years of age) which she hopes to find more masculine there and less exposed to seduction. The Count de Moustier is of a character well assorted to this. Nothing niggardly, yet orderly in his affairs, genteel but plain, loving society upon an easy not a splendid tone, unreserved, honest, and speaking our language like a native. He goes with excellent notions and dispositions, and is as likely to give satisfaction as any man that could have been chosen in France. He is much a whig in the politics of his own country. I understand there is a possibility that Congress will remove to Philadelphia.—My daughter talks of you often and much, still fancies she is to pay you the visit she promised. In the mean time she is very contented in the Convent with her sister. Both join me in compliments to Mrs. Smith and in assurances to yourself of the attachment and respect which I have the honour to proffer for them as well as for, dear Madam, your most obedient & most humble servant,

Th: Jefferson

